Case 9:19-cv-81316-WM Document 299 Entered on FLSD Docket 04/27/2021 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              Civil No.: 19-cv-81316-MATTHEWMAN

  PARTNERS BIOMEDICAL SOLUTIONS, LLC,
  a Florida limited liability company, et al.,
                                                                                  KJZ
           Plaintiffs,

  vs.                                                                   Apr 27, 2021
  EUGENE SALTSMAN, et al.,
                                                                                      West Palm Beach

        Defendants.
  ______________________________________/

             ORDER GRANTING DEFENDANTS’ MOTION FOR LEAVE TO FILE
          SUPPLEMENTAL AND AMENDED STATEMENT OF MATERIAL FACTS IN
               OPPOSITION TO PLAINTIFFS’ AMENDED STATEMENT OF
                           MATERIAL FACTS [DE 294]


           THIS CAUSE is before the Court upon the Motion by Defendants, Eugene Saltsman, Evan

  Saltsman, Alfa Two Holdings, LLC, Matrix Instrument Services, Inc. and Benjamin Chevere

  (collectively, “Defendants”), for Leave to File a Supplemental and Amended Statement of Material

  Facts in Opposition to Plaintiffs’ Amended Statement of Material Facts (“Motion”) [DE 294].

  Plaintiffs, Partners Biomedical Solutions, LLC and MAC 15, LLC (“Plaintiffs”), filed a response

  [DE 296], and Defendants filed a reply [DE 298]. The matter is now ripe for review. The Court

  has carefully considered the filings and attachments thereto, as well as the entire docket in this

  case.

                               I.     MOTION, RESPONSE, AND REPLY

                                               Motion

           In the Motion, Defendants seek leave to amend Opponents’ Statement of Material Facts in

  Opposition to Motion for Partial Summary Judgment. [DE 294, p. 2]. They contend that the



                                                  1
Case 9:19-cv-81316-WM Document 299 Entered on FLSD Docket 04/27/2021 Page 2 of 7




  majority of the statements of material facts and additional facts they filed “contained appropriate

  citations to the record and were in strict compliance with Local Rule 56.1.” Id. Defendants claim

  that, out of a total of 211 facts, only 20 did not have citations to the record. Id. They recognize that

  the purpose of Local Rule 56.1 “is to require the parties to make specific references to record

  evidence in order to prevent the Court from being forced to avoid combing through the record.”

  Id. Therefore, Defendants request leave to amend their statement of material facts. Id.

          Defendants argue that Local Rule 56.1(d) permits the amendment because the rule states:

  “[i]f a party files and serves any Statement of Material Fact that does not comply with this rule,

  then the Court may . . . require immediate compliance.” Id. at 3; S.D. Fla. L.R. 56.1(d).

  Additionally, Defendants cite to Fed. R. Civ. P. 56(e), which states that “[i]f a party fails to

  properly support an assertion of fact or fails to properly address another party's assertion of fact as

  required by Rule 56(c), the court may: (1) give an opportunity to properly support or address the

  fact.” Id. at 2. Furthermore, Defendants argue this is not a case where they completely neglected

  to support their statements. Id. at 3.

                                                 Response

          In response, Plaintiffs contend that the Motion should be denied due to Defendants’ failure

  to comply with Local Rule 56.1 and for failure to show good cause or excusable neglect. [DE 296,

  p. 2]. Plaintiffs argue that permitting the amendment would give Defendants “another bite at the

  apple” after Plaintiffs pointed out their failure to cite to the record. Id. at 3. Plaintiffs also rely on

  Local Rule 56.1(c) and argue that any statement not properly disputed may be deemed admitted if

  “(i) the Court finds that the material fact is supported by properly cited record evidence; and (ii)

  any exception under Fed. R. Civ. P. 56 does not apply.” Id.; S.D. Fla. L.R. 56.1(c). Plaintiffs argue

  that, without providing any basis for a finding of good cause or excusable neglect, Defendants “are




                                                      2
Case 9:19-cv-81316-WM Document 299 Entered on FLSD Docket 04/27/2021 Page 3 of 7




  avoiding the finality of the briefing allowed under Rule 56 and L.R. 56.1 and curing patent defects

  after-the-fact.” Id. at 4.

          Plaintiffs further assert that the Motion should be denied for Defendants’ failure to comply

  with Local Rule 7.1(a)(3). [DE 296, p. 4]. They contend that Defendants were specifically required

  to comply with this rule by the Amended Pretrial Order [DE 233]. Id. at p. 5. According to

  Plaintiffs, Defendants failed to confer or make reasonable efforts to confer with Plaintiffs’ counsel

  prior to the filing of this Motion and failed to file a certificate of conferral at the end of the Motion.

  Id. Because of this, Plaintiffs argue this Court should deny the Motion and impose sanctions,

  consisting of striking Defendants’ Motion or denying it, and find that Plaintiffs are entitled to

  reasonable attorney’s fees and costs associated with preparing their response. Id.

                                                   Reply

          In their reply, Defendants argue Plaintiffs cite to an improper federal rule to support their

  argument that Defendants failed to prove good cause or excusable neglect. [DE 298, p. 2].

  Specifically, they contend that Plaintiffs’ reliance on Fed. R. Civ. P. 6(b)(1)(B) is misplaced

  because it relates to filing a motion for extension of time and does not apply to a motion for leave

  to amend. Id. Additionally, Defendants acknowledge their error in failing to make reasonable

  efforts to meet and confer and failing to include a certificate of conferral at the end of the Motion.

  Id. Defendants point out that, before Plaintiffs filed their Motion to Strike [DE 292], Plaintiffs’

  counsel emailed Defendants at 4:42 pm, only eighteen minutes before close of business, and filed

  the Motion to Strike that same evening at 9:29 pm. Id. Defendants also reason that Plaintiffs would

  have never agreed to all of the relief sought in the Motion. Id. In any event, Defendants claim that

  their failure to comply with L.R. 7.1 did not cause any prejudice to Plaintiffs. Id. Additionally,




                                                      3
Case 9:19-cv-81316-WM Document 299 Entered on FLSD Docket 04/27/2021 Page 4 of 7




  they explain how the case relied on by Plaintiffs, United States v. Marder, No. 13-cv-24503, 2016

  WL 2897407, at *7 (S.D. Fla. May 18, 2016), is distinguishable. Id. at pp. 3-4.

         Finally, Defendants cite to case law where the court declined to grant a motion to strike for

  failure to provide a 7.1(a)(3) certification and where the court granted motions to strike only after

  multiple violations occurred. [DE 289, pp. 4–5]. Defendants further argue that L.R. 7.1(a)(3) does

  not require a motion to be “denied due to an inadvertent failure to provide a certification. . . . Rule

  7.1(a)(3) provides that a violation of it may be cause to grant or deny a motion. There is no question

  that the Court has discretion with regard to a Rule 7.1(a)(3) violation.” Id. at pp. 5–6. Accordingly,

  Defendants maintain that “this Court should exercise its discretion and determine Plaintiffs’

  motion for partial summary judgment on its merits.” Id. at 6.

                                              II.       ANALYSIS

         The Court has carefully considered the Motion, response, and reply. As an initial matter,

  the parties in this case are required to comply with the pre-filing requirements of Local Rule

  7.1(a)(3). The relevant portion of the rule states that “the movant shall confer . . . or make

  reasonable effort to confer . . . with all parties or non-parties who may be affected by the relief

  sought in the motion in a good faith effort to resolve by agreement the issues to be raised in the

  motion.” S.D. Fla. L.R. 7.1(a)(3). Thus, Defendant’s counsel was required to certify at the end of

  the Motion that counsel had conferred or made reasonable efforts to confer with all affected parties

  or non-parties. Id. However, while “[t]he Court takes the pre-filing requirements of Rule 7.1(a)(3)

  seriously . . . the impact of a party’s failure to comply with Rule 7.1(a)(3) is ultimately left with

  the discretion of the Court.” Nanotech Ent., Inc. v. R&T Sports Mktg., Inc., No. 14-61608-CIV,

  2014 WL 12611203, at *3 (S.D. Fla. Sept. 24, 2014). While this Court requires parties to comply

  with L.R. 7.1(a)(3), the inadvertent failure of Defendants to do so does not warrant a denial of the




                                                    4
Case 9:19-cv-81316-WM Document 299 Entered on FLSD Docket 04/27/2021 Page 5 of 7




  Motion or sanctions against Defendants given the specific facts before the Court. Defendants’

  failure to comply with S.D. Fla. L.R. 7.1(a)(3) did not prejudice Plaintiffs, as they responded to

  the Motion the day after it was filed. Also, this is not a case where Defendants have made numerous

  procedural missteps or multiple violations under the Local and Federal Rules. Under these

  circumstances, the Court finds that Defendants’ failure to confer with counsel or certify this at the

  end the Motion was an inadvertent error that does not justify the denial of this Motion.

         Next, “Federal Rule of Civil Procedure 56 and Local Rule 56.1 set forth the procedures for

  pleading (and responding to) a Motion for Summary Judgment.” Metro Worldwide, LLC v. ZYP,

  LLC, No. 19-cv-81502, 2021 WL 1053389, at *2 (S.D. Fla. Jan. 22, 2021), report and

  recommendation adopted in part, rejected in part, No. 19-CV-81502, 2021 WL 1015960 (S.D.

  Fla. Mar. 17, 2021). Rule 56(e) states:

         If a party fails to properly support an assertion of fact or fails to properly address
         another party’s assertion of fact as required by Rule 56(c), the court may: (1) give
         an opportunity to properly support or address the fact; (2) consider the fact
         undisputed for purposes of the motion; (3) grant summary judgment if the motion
         and supporting materials — including the facts considered undisputed — show that
         the movant is entitled to it; or (4) issue any other appropriate order.

  Fed. R. Civ. P. 56(e).

         Furthermore, Local Rule 56.1 describes what the court may do when a party fails

  to controvert an undisputed fact and also describes the consequences of non-compliance.

  See S.D. Fla. L.R. 56.1(c), (d). Under L.R. 56.1(c):

         All material facts in any party’s Statement of Material Facts may be deemed
         admitted unless controverted by the other party’s Statement of Material Facts,
         provided that: (i) the Court finds that the material fact at issue is supported by
         properly cited record evidence; and (ii) any exception under Fed. R. Civ. P. 56 does
         not apply.

  S.D. Fla. L.R. 56.1(c).




                                                   5
Case 9:19-cv-81316-WM Document 299 Entered on FLSD Docket 04/27/2021 Page 6 of 7




         Local Rule 56.1 (d) states that, if a party “files and serves any Statement of Material

  Facts that does not comply with this rule, then the Court may strike the Statement, require

  immediate compliance, grant relief to any opposing party for any prejudice arising from a

  non-compliant statement or response, or enter other sanctions that the Court deems

  appropriate.” The Court finds that the Motion is due to be granted.

         Defendants have acknowledged their error and have made efforts to quickly comply

  with Local Rule 56.1 by filing this Motion. Furthermore, as Defendants have explained,

  this is not a case where counsel had a complete disregard for the rules and failed to cite to

  the record at all. Here, only 20 statements of fact required citations to the record.

  Additionally, as specified in S.D. Fla. L.R. 56.1, an exception under Fed. R. Civ. P. 56

  applies. Rule 56(e) provides this Court with discretion to give Defendants an opportunity

  to properly support or address a fact that was previously unsupported. Fed. R. Civ. P.

  56(e)(1). Providing Defendants with the opportunity to amend and supplement their

  statement of material facts will not delay this case and will allow this Court to decide the

  cross motions for summary judgment on the merits.

                                           III.    CONCLUSION

         In light of the foregoing, it is hereby ORDERED AND ADJUDGED as follows:

         1. Defendants’ Motion for Leave to File Supplemental and Amended Statement of

             Material Facts in Opposition to Plaintiffs Amended Statement of Material Facts [DE

             294] is GRANTED.

         2. Defendants shall file the proposed amended document as a separate docket entry for

             clarity of the record.




                                                   6
Case 9:19-cv-81316-WM Document 299 Entered on FLSD Docket 04/27/2021 Page 7 of 7




         DONE and ORDERED in chambers at West Palm Beach, Palm Beach County, Florida,

  this 27th day of April 2021.




                                                     WILLIAM MATTHEWMAN
                                                     United States Magistrate Judge




                                           7
